Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, which held the claimant to be ineligible to receive benefits for a period commencing October 18, 1954, on the ground that the appellant was not totally unemployed during that period. It appears that the appellant, while seeking work as a secretary and stenographer, accepted temporary employment on a commission basis as a saleswoman for a paper box company. She was to receive 6% commission on all sales consummated but she did not have an expense or drawing account. She actively engaged in soliciting orders several hours a day by personal calls, by telephone calls and by letter. During the period in question, she succeeded in obtaining only one order upon which she earned a commission of $70.93. The board correctly held that the appellant was not totally unemployed during the period during which she was engaged as a saleswoman on a commission basis. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.